Order entered July 8, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00563-CR

                             BILLY JOE CAMPBELL, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-81619-2012

                                             ORDER
       On July 1, 2015, we struck appellant’s brief and ordered him to file an amended brief that

was redacted to include only the initials of the complaining witness and her sister. Appellant

filed an amended brief on July 6, 2015 that does not comply with our order. The amended brief

still contains at least one reference to the complaining witness using her full name. Therefore,

we STRIKE appellant’s amended brief filed on July 6, 2015. We ORDER appellant to file

within THREE days of the date of this order, an amended brief that has been redacted to include

only the initials of the complaining witness and her sister.


                                                       /s/     CRAIG STODDART
                                                               PRESIDING JUSTICE